Citation Nr: 0939117	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  09-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for service-connected respiratory problems due to 
lung conditions to include asthma, chronic obstructive 
pulmonary disease (COPD), emphysema, and tuberculosis (TB).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from October 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board Video hearing in August 2009.  A 
transcript of this proceeding is associated with the claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected respiratory problems due to 
lung conditions to include asthma, COPD, emphysema, and TB is 
manifested by shortness of breath and wheezing, occasional 
use of corticosteroid, and FEV-1, FEV-1/FVC, and DLCO (SB) 
findings consistently greater than 55 percent predicted, 
post-drug or inhalation therapy.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for the Veteran's service-connected respiratory 
problems due to lung conditions to include asthma, COPD, 
emphysema, and TB have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 
4.7, 4.97, Diagnostic Codes (DCs) 6602, 6603, 6604, 6731 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records show that he may have 
been exposed to harmful chemicals during his military 
service.  Specifically, a December 1943 treatment report 
notes "no duties involving use of gasoline or other 
solvents."  Post-service treatment reports show respiratory 
problems as early as 1973.  By decision dated in May 2008, 
the Board granted service connection for respiratory problems 
due to lung conditions to include asthma, COPD, emphysema, 
and TB.  By rating decision dated in July 2008, the RO 
assigned a 30 percent disability rating effective August 5, 
2004, the date of the Veteran's claim for service connection.  
Thereafter, the Veteran timely perfected an appeal of this 
initial rating determination.  The Veteran contends that his 
service-connected respiratory problems due to lung conditions 
to include asthma, COPD, emphysema, and TB, are more 
disabling than currently evaluated.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  "Staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).   

As noted above, the Veteran is service-connected for several 
pulmonary disorders.  Respiratory disorders are evaluated 
under DCs 6600 through 6817 and 6822 through 6847.  Pursuant 
to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes 
will not be combined with each other.  Rather, a single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation only where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96(a).

The Veteran is currently rated under 38 C.F.R. § 4.97, DCs 
6699-6604.  Pursuant to 38 C.F.R. § 4.27, hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
In this case, the hyphenated code indicates that the 
Veteran's disability is evaluated as COPD based on the 
criteria found under DC 6604 for COPD. 

DC 6604 pertains to COPD and provides for a 10 percent rating 
where forced expiratory volume in one second (FEV-1) is 71- 
to 80- percent predicted; or if the FEV-1 to forced vital 
capacity (FVC) ratio is 71 to 80 percent; or if diffusion 
capacity of the lung for carbon monoxide (DLCO) by the single 
breath method (SB) is 66- to 80-percent predicted.  The 
current 30 percent rating contemplates FEV-1 of 56- to 70-
percent predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO 
(SB) of 56- to 65-percent predicted.  

Under DC 6604, the next higher 60 percent rating requires 
FEV-1 of 40- to 55- percent predicted; or FEV-1/FVC of 40 to 
55 percent; or DLCO(SB) of 40- to 55-percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating requires FEV-
1 less than 40 percent predicted; or FEV-1/FVC less than 40 
percent; or DLCO(SB) of less than 40-percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory limitation); or cor 
pulmonale (right-sided heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by echo or 
cardiac catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy.  38 C.F.R. § 4.97, DC 
6604.

DC 6602 pertains to bronchial asthma and provides for a 10 
percent rating where forced expiratory volume in one second 
(FEV-1) is 71- to 80- percent predicted; or if the FEV-1 to 
forced vital capacity (FVC) ratio is 71 to 80 percent; or 
intermittent inhalational or oral bronchodialator therapy.  A 
30 percent evaluation requires FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  

Under DC 6602, a 60 percent evaluation requires FEV-1 of 40 
to 55 percent predicted, or FEV- 1/FVC of 40 to 55 percent, 
or at least monthly visits to a physician for required care 
of exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation requires FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; there is 
more than one attack per week with episodes of respiratory 
failure, or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, DC 6602.  

DC 6603 pertains to pulmonary emphysema and is identical to 
the rating criteria for COPD under DC 6604.  

Furthermore, the Veteran has a history of TB which has been 
inactive for many years.  DC 6731 instructs the rater to rate 
residuals as interstitial lung disease, restrictive lung 
disease, or, when the obstructive lung disease is the major 
residual, as chronic bronchitis.  38 C.F.R. § 4.97, DC 6731.  
For the 60 percent level and above, the criteria are the 
essentially same as provided in the above-mentioned 
diagnostic codes.

On review of the record, the Board notes that the Veteran has 
expressed great frustration concerning the interpretation of 
his pulmonary function test (PFT) results.  Overall, the 
Veteran appears to object to VA's use of post-bronchodilation 
results in rating his disability.  In simplest terms, the 
Board can only explain to the Veteran that the Secretary 
devises the rating schedule according the average impairment 
of earning capacity for a particular disease or injury, and 
that neither the Board nor the appellate courts have 
jurisdiction to review the schedule adopted by the Secretary.  
See 38 U.S.C.A. § 7252.  The Board only applies the criteria 
to the particular facts of a case.

For the most part, VA evaluates PFT results based upon post-
bronchodilation results.  See 61 Fed. Reg. 46720 (Sept. 5, 
1996).  In so deciding, VA noted that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria had recommended testing for pulmonary 
function after optimum therapy based upon reasoning that the 
results of such tests reflected the best possible functioning 
of an individual and were the figures used as the standard 
basis of comparison of pulmonary function.  It was also noted 
that using post-bronchodilation results would assure 
consistent evaluations.  Id. at 46723.

Notably, VA amended the rating schedule concerning 
respiratory conditions, effective October 6, 2006, to clarify 
the use of PFTs in evaluating respiratory conditions.  See 71 
Fed. Reg. 52457-01 (Sept. 6, 2006).  A new paragraph (d) to 
38 C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  
PFTs are required to evaluate respiratory conditions except 
in certain situations.  If a DLCO (SB) test is not of record, 
evaluation should be based on alternative criteria as long as 
the examiner states why the DLCO(SB) test would not be useful 
or valid in a particular case.  

When the PFTs are not consistent with clinical findings, 
evaluation should generally be based on the PFTs.  Post-
bronchodilator studies are required when PFTs are done for 
disability evaluation purposes with some exceptions; when 
evaluating based on PFTs.  Post-bronchodilator results are to 
be used unless they are poorer than the pre-bronchodilator 
results, then the pre- bronchodilator values should be used 
for rating purposes.  When the results of different PFTs 
(FEV-1, FVC, etc.) are disparate, the test result that the 
examiner states most accurately reflects the level of 
disability should be used for evaluation, and if the FEV-1 
and the FVC are both greater than 100 percent, a compensable 
evaluation based on a decreased FEV-1/FVC ratio should not be 
assigned.

In issuing the final rule for section (d) above, VA noted 
that the regulations did not require that a maximum exercise 
capacity test be conducted in any case.  Notably, VA stated 
that the test was not routinely conducted and not even 
available in some medical facilities.  Rather, the standard 
of measure could provide an alternative to an increased 
rating if already available of record.  71 Fed. Reg. at 
52458.

The Board further acknowledges the Veteran's reference to a 
letter from Dr. N.S. dated April 2009 discussing a 28.8% 
change in the pre and post-bronchodilator PFT readings.  This 
letter will be addressed in the discussion below.

Relevant Evidence

Evidence relevant to the level of severity of the Veteran's 
service-connected respiratory problems due to lung conditions 
to include asthma, COPD, emphysema, and TB includes PFTs 
dated in July 1998 and July 2005, and VA respiratory 
examination reports dated in November 2006 and March 2009 
with accompanying PFTs reported.  

The July 1998 PFT report from Valley Hospital Medical Center 
showed that the Veteran's FEV-1 was 64 percent predicted 
(pre-drug) and 75 percent predicted (post-drug).  The pre-
drug DLCO (ml/Min/mmHg) was 118 percent.  No findings were 
reported for the Veteran's FEV-1/FVC either pre-drug or post-
drug.  The computerized interpretation indicated a moderate 
obstructive lung defect, and a diffusion capacity within 
normal limits.

Similarly, a May 1999 PFT report from Valley Hospital Medical 
Center showed that the Veteran's FEV-1 was 67 percent 
predicted (pre-drug) and 75 percent predicted (post-drug).  
The pre-drug DLCO (ml/Min/mmHg) was 89 percent.  No findings 
were reported for the Veteran's FEV-1/FVC either pre-drug or 
post-drug.  In June 1999, the Veteran's private examiner 
indicated that the PFT results were consistent with asthmatic 
type obstructive disease.

Thereafter, the Veteran's VA clinical records reflect 
treatment for COPD and asthma with medications such as 
Azmacort, Serevent, and Albuterol.  Notably, an evaluation 
for fatigue in 2004 resulted in a finding of low free 
testosterone, hypogonadism and hypothyroidism.  

In July 2004, the Veteran was treated for an exacerbation of 
COPD at Simmerlin Hospital.  VA records reflect that a 10 day 
supply prescription of "low dose" 5 mg. Prednisone was 
filled.

During an August 2004 VA pulmonary consultation, the Veteran 
denied any shortness of breath with normal activity or 
walking, but described getting into trouble when not 
regularly using his medication.  He denied active cough, 
phlegm production, hemoptysis, weight loss or any other 
symptoms.  The Veteran presented with a copy of a recent PFT 
which showed FEV-1 of 77% and FVC of 76% with a FEV-1/FVC 
ratio of 65%, a total lung capacity of 116, and residual 
volume of 121.  The examiner described these results as 
demonstrating a moderate chronic obstructive pulmonary defect 
consistent with COPD or asthma.  The Veteran was deemed 
stable with regular Albuterol and Atrovent use, but he was 
further prescribed a nebulizer machine for home as he had 
maximized his use of these medications.

In October 2004, the Veteran was again treated at Simmerlin 
Hospital due to an exacerbation of asthma and COPD.  VA 
filled his prescriptions which included a 14-day supply of 
Prednisone.  A November 2004 VA pulmonary consultation 
diagnosed moderate COPD.  During a June 2005 VA pulmonary 
consultation, the Veteran denied any significant 
decompensations in his breathing since his last evaluation.  
His treatment consisted of Aerobid and Combivent, and he had 
not been on a long-acting bronchodilator.  At that time, he 
was prescribed the long-acting bronchodilator Foradil, which 
was taken by inhalation.

A July 2005 VA PFT report showed that the Veteran's FEV-1 was 
95.1 percent predicted (pre-drug), and FVC of 94% predicted 
with a ratio of 64%.  No findings were reported DLCO (SB) 
either pre-drug or post-drug.  The examiner interpreted these 
findings as showing mild obstructive lung disease.  However, 
the examiner commented that clinical evaluation demonstrated 
moderate obstructive lung disease.  The Veteran's chest was 
clear to auscultation with mild expiratory prolongation, and 
forced expiratory time was about 5 seconds.  Other findings 
were indicative of mild respiratory alkalosis with no 
significant hypoxemia.

In pertinent part, the record next reflects that the Veteran 
underwent a VA pulmonary consultation in July 2006 reporting 
that his asthma symptoms had not been well controlled since 
switching medications from Aerobid to Flovent.  He denied, 
however, any significant asthma attacks.  The Veteran's 
prescription was changed back to a high dose of Aerobid.

During an August 2006 VA pulmonary consultation, the Veteran 
reported increased use of short-acting bronchodilators up to 
5 times during the day, and 3-4 times during the night.  He 
sometimes awoke with breathing difficulty.  He denied 
increase in cough, expectoration, fevers, chills, sweats or 
sick contacts, or wheezing.  In fact, the Veteran reported 
minimal wheezing during the day or at night.  Following 
clinical examination and review of the July 2005 PFTs, the 
examiner indicated that the Veteran's symptomatology was 
clearly out of proportion to the degree of asthma that could 
be detected by physical examination and PFT testing.  The 
Veteran was instructed that he may be overusing his inhalers 
as his dyspnea may be due to other causes such as pacemaker 
malfunction, cardiac causes/deconditioning, etc.

During the November 2006 VA examination, the Veteran reported 
that he began developing breathing problems in the 1942-43 
era.  He had treatments intermittently for acute asthma 
during military service.  After discharge from military 
service, the Veteran continued to have breathing problems and 
treatment for bronchial asthma.  Following his military tour 
of duty, the Veteran worked in law enforcement and also as a 
border patrol agent.  In 1961, he contracted pulmonary 
tuberculosis and was treated.  At that time, he was a border 
patrol agent and had exposure to immigrants from south of the 
border in Mexico who had TB.  He had a recurrence of TB in 
1963 and had treatment again, which seemed to put the TB in 
remission.  Other contributing factors to lung disease 
included tobacco use intermittently from 1944 to 1970.  The 
Veteran denied exposure to asbestos or radiation but reported 
exposure to toxic fumes during his military service which he 
believes to have triggered his bronchial asthma.  These fumes 
were reportedly petrochemicals and the examiner opined that 
this assertion was plausible.

The Veteran had a very slight cough but very little sputum 
production.  There was no hemoptysis and no anorexia.  The 
Veteran did have dyspnea on exertion.  His ambulatory 
distance was limited to 130-140 yards, at which time, he 
experienced shortness of breath.  He recovered after resting 
for five to six minutes.  

The Veteran's asthma dated back to the early 1940s while in 
the military service.  He reportedly had frequent attacks, 
most recently in November 2006, which placed him in a private 
hospital for three days.  His most recent severe asthma 
attack was two years earlier when he was hospitalized for a 
total of nine days.  The Veteran's medications included 
Combivent inhaler, Singulair daily, Foradil, and Aerobid 
which is an inhaled steroid.  With these medications the 
Veteran controlled his asthma quite well.  The Veteran was 
not on oxygen therapy.  The examiner wrote that 
incapacitation was noted as above, even requiring hospital 
care.  

Physical examination revealed blood pressure of 154/86.  
Oximetry, on room air, was 95 percent.  The Veteran had taken 
all of his medications that day.  The neck examination 
revealed no neck vein distension.  There was no carotid 
bruit, no masses in the neck, and the thyroid was not 
palpable.  The lung examination revealed no wheezes, rhonchi, 
or rales.  Airflow in and out of the chest was quite good 
after using his medications on a regular basis, as he always 
did.  The Veteran had a pacemaker in place implanted in the 
left upper anterior chest wall.  The heart had a regular 
rhythm and there was no heart murmur noted.  The lower 
extremities were examined and there was a trace of edema in 
both lower extremities.  The Veteran did have bad knees and 
wore a brace on both knees that may have contributed to some 
fluid retention.  

The diagnostic and clinical tests included x-rays of the 
chest and PFTs.  The Veteran's chest x-ray revealed a stable 
chest pattern with no evidence of cardiomegaly.  There was a 
scar in the right apex consistent with the Veteran's previous 
pulmonary tuberculosis and there was no pulmonary 
consolidation or infiltrates at the time, just the scaring on 
the right apex.  There was no evidence of congestive heart 
failure.  The examiner also noted that there was no evidence 
of cor pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  Weight was stable with no loss or gain.  The 
Veteran did have obstructive lung disease primarily.  There 
was no kyphoscoliosis, pectus excavatum, or other thoracic 
cage deformity to contribute to a breathing problem.  

The examiner noted that PFTs were reviewed and the Veteran's 
forced vital capacity total was within normal limits and his 
second vital capacity was also normal.  The Veteran had taken 
his medications the day that the PFTs were done and the 
examiner attributed that to mean that his medications were 
working fine to relieve the bronchospasm that he had without 
these medications.  The examiner also opined that the 
Veteran's current respiratory disorder is related to his 
military service.  

The November 2006 PFT report showed that the Veteran's FEV-1 
was 81.9 percent predicted (pre-drug) and 95.7 percent 
predicted (post-drug).  The Veteran's FEV-1/FVC was 112.2 
percent predicted (pre-drug) and 111.0 percent predicted 
(post-drug).  DLCO (SB) was reportedly 117.5 percent (pre-
drug).  The results were interpreted as showing an 
obstructive lung defect (air trapping) that had a significant 
response to the one-time use of a bronchodilator.  The 
diffusing capacity and lung volumes were within normal 
limits.

During a Board hearing in July 2007, the Veteran described a 
history of three hospitalizations over the last several years 
due to his asthma.  He used inhalers to treat this 
disability.

Thereafter, the Veteran's VA clinical records reflect his 
treatment for bronchitis in April 2008.  An x-ray examination 
showed no evidence of acute cardiopulmonary disease.  In 
September 2008, the Veteran's complaint of fatigue was deemed 
probably related to vitamin B12 deficiency and/or 
hypogonadism.

During the March 2009 VA examination, the Veteran complained 
of persistent shortness of breath after walking one block and 
also occurring at night.  He also reported dry coughing 
spells during the day with minimal exertion.  The examiner 
noted that the Veteran used a daily inhaled bronchodilator 
and intermittent inhaled anti-inflammatory.  With regard to 
the use of steroids, the examiner wrote that the Veteran was 
recently treated with a medrol dose pack due to pruritis.  
The Veteran reported a history of asthma and indicated that 
he experienced several acute attacks each year.  He also 
indicated that he had one to two clinical visits for 
exacerbations each year.  The Veteran also complained of a 
non-productive cough occurring several times daily.  There 
was no history of hemoptysis but there was a history of 
wheezing, several times daily.  The Veteran reported a 
history of occasional and frequent dyspnea.  There was no 
history of anorexia, chest pain, swelling, or respiratory 
failure.  There was also no history of fever or 
incapacitation.  

Physical examination revealed decreased breath sounds, 
wheezing, and dyspnea on mild exertion.  Diaphragm excursion 
was slightly limited and chest expansion was moderately 
limited.  There was no chest wall scarring and no deformity 
of chest wall.  There were no conditions that could be 
associated with pulmonary restrictive disease.  The condition 
between asthma attacks resulted in mild impairment.  There 
was no significant weight loss or malnutrition.  Walking into 
the examination room the Veteran had mild dyspnea.  The 
examiner noted that a May 2008 chest x-ray was clear and 
stable with minimal left basilar atelectasis.  

The March 2009 PFT showed that the Veteran's FEV-1 was 71.2 
percent predicted (pre-drug) and 90.2 percent predicted 
(post-drug).  The Veteran's FEV-1/FVC was 116.9 percent 
predicted (pre-drug) and 115.0 percent predicted (post-drug).  
DLCO (SB) was reportedly 124.6 percent (pre-drug).  The PFT 
was interpreted as being consistent with normal spirometry 
with FEV1 improving by 27% with bronchodilator therapy.  The 
lung volumes were consistent with hyperinflation, and the 
diffusion capacity was within normal limits.

Thereafter, the Veteran's VA clinical records reflect that 
the Veteran was being evaluated for an abnormal nodular 
density over the anterolateral left 7th rib.  There were no 
reports of increased pulmonary symptomatology.

In August 2009, the Veteran testified that his service-
connected pulmonary disorder caused shortness of breath.  He 
had breathing difficulty during the hearing, and required the 
use of his inhaler.  He slept upright in a chair due to 
breathing difficulty.  He indicated that he used inhalers, 
and had a current prescription of Prednisone.  He essentially 
self-treated his asthma symptoms rather than visit a 
physician.  His last hospitalization occurred in November 
2006.  He expressed disagreement with the use of 
bronchodilators during his PFT testing.  He referred to Dr. 
S.'s April 2009 letter as supporting this claim.  In order to 
understand the Veteran's argument, the Board will report in 
full the pertinent language in dispute:

Therefore given the impairment in his spirometry 
on previous testing in spite of bronchodilator 
therapy and his history of respiratory symptoms 
dating back to the 1940s, along with a history of 
petrol chemical exposure and abnormal pulmonary 
function tests which show changes post-
bronchodilator of 28.8% as recently as testing on 
March 6, 2009, in spite of maintenance 
medication, show reactive airways disease.  In 
conclusion, there is a high degree of probability 
that [the Veteran's] respiratory difficulties 
currently are related to various chemical 
exposures during his military career.

Analysis

At the outset, the Board must stress to the Veteran that the 
etiology of his pulmonary symptoms is not in dispute.  All 
currently manifested respiratory symptoms are attributable to 
service-connected cause.  As indicated above, VA disability 
ratings (with exceptions not applicable here) are based on 
post-bronchodilation PFT results.  See 61 Fed. Reg. 46720 
(Sept. 5, 1996); 71 Fed. Reg. 52457-01 (Sept. 6, 2006).  The 
Board acknowledges the Veteran's allegation of unfairness, 
but the Board is without power to deviate from the rating 
schedule as determined by the Secretary.

The Board, however, may be able to clarify some potential 
confusion.  Dr. S. describes the Veteran as demonstrating a 
28.8% improvement in PFT results with bronchodilator therapy.  
That is factually true, and represented in the actual PFT 
report as "%Chg 28.8."  This means that the Veteran's pre-
bronchodilator score of 71.2 improved to 90.2 when 
bronchodilator therapy was provided.  It appears to the Board 
that the Veteran may be interpreting an actual PFT reading of 
28.8 percent of predicted value.  The Board understands the 
technical language involved in this case but, as reflected 
above, finds no inconsistency with the statement from Dr. S. 
and the interpretations of the PFT evaluations by VA.

Given the above evidence and explanation, the Board finds 
that the Veteran does not meet the criteria for a disability 
rating greater than 30 percent for his service-connected 
respiratory problems.  In PFTs dated in July 1998, July 2005, 
November 2006, and March 2009, the Veteran's FEV-1 findings, 
as well as FEV-1/FVC, were consistently greater than 40 to 55 
percent predicted, post-drug or inhalation therapy.  In fact, 
all the pre-bronchodilation therapy readings were above this 
range.  Similarly, all of the DLCO(SB) readings have been 
well-above 55 percent.  There is no evidence of maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), or other symptoms such as cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, an episode of respiratory failure, or oxygen 
therapy.

Overall, the lay and medical evidence in this case fails to 
substantiate a basis for an increased rating under DC 6604 
for any time during the appeal period.  The Board 
acknowledges the Veteran's disagreement with how his PFT 
testing has been conducted, but the private and VA PFT 
results consistently show that the Veteran does not meet the 
criteria for a higher rating and those examiners have not 
reported any invalid test results.  The Board must place 
greater probative weight to the experience of these examiners 
who are more knowledgeable than the Veteran in performing PFT 
tests.

The Board has also given alternate consideration to a higher 
rating under DC 6602, asthma.  There is also no lay or 
medical evidence of at least monthly visits to a physician 
for required care of exacerbations.  In fact, the Veteran 
describes one or two clinical visitations for exacerbations 
per year.  

The lay and medical evidence also does not reflect 
intermittent courses of systemic (oral or parenteral) 
corticosteroids of at least three per year during any 12 
month period.  The record reflects two courses of Prednisone 
prescribed in July 2004 and October 2004.  The Veteran was 
reportedly hospitalized for an exacerbation of asthma/COPD in 
November 2006.  In March 2009, he reportedly had a 
prescription of Prednisone for pruritis.  The Veteran 
reported a prescription of Prednisone at his August 2009 
hearing.  Notably, his daily inhalational therapy supports is 
consistent with a 30 percent evaluation.

As indicated above, there is no dispute that the Veteran's TB 
is inactive, and the alternate means to evaluated TB have 
already been discussed above.  

Overall, the Board has considered the Veteran's testimony and 
arguments in this claim, which the Board finds is genuinely 
expressed.  For the reasons described above, the Board finds 
no deficiencies in the PFT testing or evaluating this claim 
with post-bronchodilator results.  The Veteran's lay 
testimony does not describe any findings which would entitle 
him to a higher rating under the alternate means to evaluate 
his disability.  The Board notes that his dyspnea and fatigue 
symptoms have been attributed to other potential causes by 
his VA examiners.  In any event, the medical evidence in this 
case outweighs the Veteran's contentions on all criteria 
which may be utilized to provide a higher initial rating.  
There is no doubt of material fact to be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107(b).  As such, the claim 
must be denied.   

Extraschedular Consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
for all aspects of his service-connected pulmonary disorder.  
The Veteran describes breathing difficulty, shortness of 
breath and asthma symptoms and exacerbations which are 
reasonably addressed in the applicable DC criteria.  The 
Board finds no unusual aspects of disability not contemplated 
in the applicable rating criteria.  Therefore, the first 
prong of the Thun test is not satisfied and referral for 
extraschedular consideration is not warranted.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Furthermore, complete notice was sent in a February 2009 
letter and the claim was readjudicated in April and July 2009 
supplemental statements of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  

The Veteran contends that the reported PFT scores are 
inaccurate.  Specifically, he notes correspondence from his 
private physician, Dr. N.S., dated in April 2009 in which Dr. 
N.S. noted abnormal PFTs which show changes post-
bronchodialtor of 28.8 percent.  It appears that Dr. N.S. is 
referring to the March 2009 VA ordered PFT which notes FVC to 
have a 28.8 percent change post drug therapy.  However, this 
measurement is not used in rating respiratory conditions for 
VA purposes, and the Board has attempted to explain to the 
Veteran the meaning of Dr. N.S's statement.  Also, the Board 
notes that the Veteran appears to be in receipt of Social 
Security benefits.  VA attempted to obtain these records but 
was informed that these records were destroyed by 
correspondence dated in March 2009.

The Veteran was also afforded VA examinations in November 
2006 and March 2009.  Since the last VA examination conducted 
in 2009, there is no lay or medical evidence suggesting an 
increased severity of symptoms to the extent that higher 
ratings may still be possible.  The Board notes that maximum 
exercise capacity testing has not been conducted in this 
case.  As noted in 71 Fed. Reg. at 52458, VA recognizes that 
the test is not routinely conducted and not even available in 
some medical facilities, and this measurement is contained in 
the criteria as an alternative to an increased rating if 
already available of record.  In deference to stated VA 
policy, the Board finds that additional examination is not 
warranted on this basis.  See Chevron U.S.A. Inc. v. Natural 
Res. Def. Council, Inc., 467 U.S. 837, 844 (1985) (deference 
is to be given to a reasonable agency interpretation of a 
statute or regulation).  Thus, there is no duty to provide 
further medical examination on the initial rating claim.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



ORDER

An initial disability rating greater than 30 percent for 
service-connected respiratory problems due to lung conditions 
to include asthma, COPD, emphysema, and TB, is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


